DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The current Office action is in response to Applicant’s request for continued examination filed on October 21, 2021. 
Claims 1-2 have been amended. 
Claims 1-12 are currently pending. 
Response to Arguments
Applicant’s arguments, see pg. 6, filed October 21, 2021, with respect to drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see Pg. 6, filed October 21, 2021, with respect to claims 2-3 have been fully considered and are persuasive.  The objection of the claims 2-3 has been withdrawn. 
Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive. Regarding the 112(a) rejection of claims 1-12, Applicant has clarified the claims and the specification but the newly added limitation is not adequately described in the specification.
Regarding the 103 rejection, Applicant argues “Respectfully, the figures of Dafni show nothing meaningful, except for a couple of curved lines that supposedly represent a fantasy device that does not exist. Just to be clear, Applicants do not claim an arc detector - they claim a plurality of detector arrays arranged in an arc. Thus, the claimed structure alone is different from Dafni's figures. The Dafni "arc detector" is no more real than the Star Trek Transporter”. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that “The burden in this particular circumstance is on the Examiner to demonstrate that the fictional "arc detector" is real. If what Dafni shows in his "drawings" exists, it should be very straightforward to meet this burden by (for example) showing a link to someone's website or product literature, in support of the notion that Dafni's disclosure is more than just a paper fantasy. If any vendor had such a detector, this would be easy.” However, as noted in the advisory action, drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 
Applicant further argues “Dafni's X-ray "arc detector" is shown at a high level of abstraction, with no technical specifications and without describing the operation of the detector itself or how it can be manufactured. Such an abstract discussion is hardly enabling, given that such a detector would surely have its own novelty and patentability. In other words, Dafni hasn't "tried and failed to solve" anything. Dafni merely drew a picture of something that doesn't exist, as part of a tomography scanner. Given that no known manufacturing process could produce Dafni's "arc detector" either in 2010 or in 2019, the burden is on the Examiner to explain how Dafni's picture is real.” However, as noted in the advisory action, drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. Pictures and drawings may be sufficiently enabling to put the public in the possession of the article pictured. Therefore, such an enabling picture may be used to reject claims to the article. In re Bager, 47 F.2d 951, 953, 8 USPQ 484, 486 (CCPA 1931). See MPEP 2121.04. 
Applicant further argues “Respectfully, the point is not how Dafni mounts his fantasy detector - on a C-arm, or on some circular frame, or some other way. The point is that a tomographic scanner requires a helical scan - and Dafni himself mentions this in a number of In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Wilson discloses a C-arm in Fig. 1, 24 and Dafni teaches a C-arm in Fig. 2a-2b and Fig. 6a-6b. Wilson and Dafni are both directed to a C-arm with an X-ray source and X-ray detector that scans a patient. Therefore, they are both in the field of Applicant’s endeavor.
In response to applicant's argument that the detector of Dafni is not compatible with Wilson, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant further argues that Wilson is incapable of doing a scan of the human body as single scan because the scanner shifts from left to right as disclosed in [0008] and in [0034]. However, Wilson discloses that the pixel values are shifted and added in [0008]. In [0034], 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a plurality of array elements”, and “a plurality of liner detectors”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one Regarding claim 1, the claim recites “each linear detector formed of a plurality of pixels” which is not adequately described by the specification. The specification discloses in [0029] that each detector array has 64 pixel lines. The instant specification does not define that each linear detector is formed of a plurality of pixels. In [0049], the number of elements is defined as pixels. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. Claims 3-12 are rejected by virtue of their dependency.
Regarding claim 2, the claim recites “each array element has 60 linear detectors” which in not described in the specification. In [0029] of the instant specification, the detector array each have 64 pixel lines. The specification fails to adequately describe each array element has 60 linear detectors or 60 pixels. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 10, the claim recites the limitation “the X-ray detector array is used to identify organic and inorganic materials using a direct photon counting detector” which renders the claim indefinite. The claim recites that a direct photon counting detector is used to identify organic and inorganic materials but fails to recite how the direct photon counting is used for identification. As currently written, it merely recites a use without active, positive steps stating how the use is practiced. See MPEP 2173.05(q). 
Regarding claim 11, the claim recites the limitation “wherein the X-ray detector array is used to estimate bone density throughout the entire human body in a single scan.” which renders the claim indefinite. The claim recites that the detector array is used to estimate bone density but fails to recite how the bone density is estimated. As currently written, it merely recites a use without active, positive steps stating how the use is practiced. See MPEP 2173.05(q). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. 2001/0048732) in view of Tesic (U.S. 5,287,546) and Dafni (U.S. 2011/0122990).
Regarding claim 1:
Wilson discloses an X-ray imaging system comprising:

a gantry (Fig. 1, 20) mounted on the frame (Fig. 1, 22);
 an electromagnetic linear drive ([0023, bearing is motorized) coupled to the gantry for translating the gantry in a horizontal direction for performing linear scanning of a human body as a single longitudinal scan ([0025], moveable platform moves along rails to scan patient); 
a C-arm (Fig. 1, 24) mounted on the gantry, 
an X-ray source (Fig. 1, 30) mounted to one end of C-arm (Fig. 1, 24);
 an X-ray detector array (Fig. 1, 32) mounted to the opposite end of the C-arm (Fig. 1, 24), 
the X-ray detector array formed of a plurality of array elements ([0024], array of pixels), 
each array element formed of a plurality of linear detectors ([0024], array of pixels), each liner detector formed of a plurality of pixels ([0024], plurality of pixels), 
wherein each array element is mounted perpendicular to a radial line between a focal spot of the X-ray source (Fig. 1, detector 32 is perpendicular to the source 30) and a middle of each array element (Fig. 1, detector 32 is perpendicular to the source), and wherein the X-ray detector array has a focal point at the X-ray source (Fig. 1, detector array 32 is facing source 30).
However, Wilson fails to disclose the C-arm rotatable across at least a 90 degree angle; the X-ray detector array formed of a plurality of array elements arranged in an arc on the C-arm, each array element formed of a plurality of linear detectors oriented in a transverse direction.
Tesic teaches the C-arm rotatable across at least a 90 degree angle (Col. 11, lines 7-24, 90 degree rotation).
Dafni teaches the detector array (Fig. 2a, 216) formed of a plurality of array elements (Fig. 2a, array; [0062]) arranged in an arc on the C-arm (Fig. 2a, detector mounted along the arc 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wilson with the C-arm rotation taught by Tesic in order to improve image quality by minimizing the effect of parallax (Tesic; Col. 3, lines 11-25) and in order to obtain images at any angle without repositioning the patient (Tesic; Col. 2, lines 57-65). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the detector of Wilson with the detector taught by Dafni. One would have been motivated to make such substitution in order to increase image quality by improving the location of the detector. Therefore, it would have be obvious to substitute the detector of Wilson with the detector taught by Dafni to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 6:
The combination of Wilson, Tesic and Dafni discloses the system of claim 1, wherein the system forms a two- dimensional image of a human body being scanned by combining images formed by the array elements as the C-arm is being translated (Wilson; [0025], single image generation).
Regarding claim 10, as best understood:
The combination of Wilson, Tesic and Dafni discloses the system of claim 1, wherein the X-ray detector array is used to identify organic and inorganic materials (Tesic; Col. 14, lines 47-
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wilson with the frame and C-arm rotation taught by Tesic in order to improve image quality by minimizing the effect of parallax (Tesic; Col. 3, lines 11-25) and in order to obtain images at any angle without repositioning the patient (Tesic; Col. 2, lines 57-65). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the detector of Wilson with the detector taught by Dafni. One would have been motivated to make such substitution in order to increase image quality by improving the location of the detector. Therefore, it would have be obvious to substitute the detector of Wilson with the detector taught by Dafni to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11, as best understood:
The combination of Wilson, Tesic and Dafni discloses the system of claim 1, wherein the X-ray detector array is used to estimate bone density (Wilson; [0025], bone mineral density calculated) throughout the entire human body in a single scan (Wilson; [0025], scan). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. 2001/0048732) in view of Tesic (U.S. 5,287,546) and Dafni (U.S. 2011/0122990) as applied to claim 1 above, and further in view of Ikhlef (U.S. 2012/0087465).
Regarding claim 2:

However, The combination of Wilson, Tesic and Dafni fails to disclose each array element has 60 linear detectors.
Ikhlef teaches each array element has 60 linear detectors ([0030], each submodule has an array size).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the array of Wilson, Tesic and Dafni with the array size taught by Ikhlef in order to increase the amount of projections for more accurate images (Ikhlef; [0030]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. 2001/0048732) in view of Tesic (U.S. 5,287,546) and Dafni (U.S. 2011/0122990) as applied to claim 1 above, and further in view of Wear (U.S. 2011/0058649).
Regarding claim 4:
The combination of Wilson, Tesic and Dafni discloses the system of claim 1, wherein the plurality of array elements includes 7 array elements (Wilson; [0024], columns and rows of pixels). 
However, the combination of Wilson, Tesic and Dafni fails to disclose wherein the linear detectors are direct photon counting Cadmium Telluride detectors.
Wear teaches wherein the linear detectors are direct photon counting Cadmium Telluride detectors ([0021], CdTe detectors).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. 2001/0048732) in view of Tesic (U.S. 5,287,546) and Dafni (U.S. 2011/0122990) as applied to claim 1 above, and further in view of Desaute (U.S. 2020/0163643).
Regarding claim 7:
The combination of Wilson, Tesic and Dafni discloses the system of claim 6. 
However, the combination of Wilson, Tesic and Dafni fails to disclose wherein the image is generated in a TDS mode.
Desaute teaches wherein the image is generated in a TDS mode ([0099], time delay summation).
 It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wilson, Tesic and Dafni with the TDS technique taught by Desaute in order to improve image quality by increasing the signal to noise ratio (Desaute; [0099]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. 2001/0048732) in view of Tesic (U.S. 5,287,546) and Dafni (U.S. 2011/0122990) as applied to claim 1 above, and further in view of Smith (U.S. 2009/0086907).
Regarding claim 8:

However, the combination of Wilson, Tesic and Dafni fails to disclose wherein the X-ray source has a maximum current of 2.5 mA and a maximum voltage of 200 kV.
Smith teaches wherein the X-ray source has a maximum current of 2.5 mA ([0025], 2 mA) and a maximum voltage of 200 kV ([0020], 120 kV).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray source of Wilson, Tesic and Dafni with the current and voltage levels taught by Smith in order to improve image quality at an allowable radiation dose (Smith; [0005]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. 2001/0048732) in view of Tesic (U.S. 5,287,546) and Dafni (U.S. 2011/0122990) as applied to claim 1 above, and further in view of Fenkart (U.S. 2002/0018542).
Regarding claim 12:
The combination of Wilson, Tesic and Dafni discloses the system of claim 1.
However, the combination of Wilson, Tesic and Dafni fails to disclose wherein the frame forms an enclosure with doors.
Fenkart teaches wherein the frame forms an enclosure with doors ([0229], enclosure with doors).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wilson, Tesic and Dafni with the enclosure taught by Fenkart in order to protect components from dirt, moisture and other containments (Fenkart; [0242]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claims 3, 5, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts are Wilson (U.S. 2001/0048732), Tesic (U.S. 5,287,546), Dafni (U.S. 2011/0122990), Saracen (U.S. 2005/0234327), and Pipino (U.S. 2018/0356352).
Regarding claim 3:
The combination of Wilson, Tesic and Dafni discloses the system of claim 1.
However, the combination of Wilson, Tesic and Dafni fails to disclose wherein each linear detector is 153.6 mm long.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(a) as set forth in this Office action and if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Regarding claim 5:
The combination of Wilson, Tesic and Dafni discloses the system of claim 1, a table (Wilson; Fig. 6, 18) that can be positioned within the C-arm (Wilson; Fig. 1, 24), with a body (Wilson; Fig. 6) to be scanned thereon with the linear scanning (Wilson; [0025], scan). 
 Saracen teaches wherein an X-ray transparent width of a table ([0056], table width) is mm ([0056], table width range).

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(a) as set forth in this Office action and if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Regarding claim 9:
The combination of Wilson, Tesic and Dafni discloses the system of claim 1.
Pipino teaches wherein the X-ray source has a focal spot 0.8 mm ([0076], less than 1 mm).
However, Wilson, Tesic, Dafni, and Pipino fails to disclose the system of claim 1, wherein the X-ray source has a fan angle of 49.7.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(a) as set forth in this Office action and if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884  

/DANI FOX/Primary Examiner, Art Unit 2884